Citation Nr: 0804618	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  05-39 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a back condition, to 
include degenerative changes of the spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ernest Lee, Associate Counsel





INTRODUCTION

The veteran had active service from March 1982 to June 1982 
and February 2003 to August 2003.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2005 by the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico 
Regional Office (RO).

The Board notes that the claims file was not referred to the 
veteran's representative prior to the issuance of this 
decision.  However, in light of the Board's allowance of the 
claim, the failure to refer the file to the representative 
did not result in any prejudice to the veteran.


FINDING OF FACT

Degenerative changes of the spine were manifested to a 
compensable degree within one year after the veteran's 
separation from his last period of service.  


CONCLUSION OF LAW

Degenerative changes of the spine may be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 1137 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Entitlement to Service Connection for Degenerative Changes of 
the Spine

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Certain chronic diseases such as 
arthritis may be presumed to have been incurred in service if 
manifested to a compensable degree within a year following 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
condition or disease was incurred in service.  Presumptive 
periods are not intended to limit service connection to 
diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the 
statute and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not 
warrant service connection without their aid.  38 C.F.R. 
§ 3.303(b).  

The veteran had two periods of active service.  His claim for 
degenerative changes of the spine comes from his last period 
of active service, February 2003 to August 2003.  The veteran 
was deployed to Kuwait during the period of April 2003 to May 
2003.  According to the veteran's DD Form 214, the veteran's 
specialty while on active service was that of an Indirect 
Fire Infantryman.  The veteran was attached to Company "C" 
1st Battalion 65th Infantry.  It is likely that the veteran's 
duties as an "Indirect Fire Infantryman" in Kuwait during 
the latest conflict in the Persian Gulf region would involve 
large amounts of manual labor.  The veteran contends that the 
injuries to his back would likely have come from his time 
overseas.  

Although the service medical records are negative for 
references to back problems, the veteran received VA medical 
treatment in September 2003, only one month after his 
discharge from service.  The veteran complained of 
experiencing lower back pain on the right side for a week 
which he associated with forced movements.  On examination, 
there was back pain on palpation that increased with bending.  
The VA physician concluded that the veteran had an acute 
right lower back sprain.  X-rays from the September 2003 
examination revealed that the veteran suffered from "mild 
degenerative changes of the spine with mild compression of 
the T10 and T9 vertebral bodies."

A VA general medical examination report prepared in December 
2004 discloses that the veteran suffered from lower back pain 
due to lifting heavy boxes on a ship during his deployment in 
May 2003.  The veteran submitted similar statements in an 
August 2005 Statement in Support of Claim and a November 2005 
Appeal to Board of Veterans' Appeals.  The veteran also 
disclosed in the August 2005 Statement in Support of Claim 
that he immediately began occupational physical therapy in 
September 2003.  The veteran explained in the November 2005 
Appeal to Board of Veterans' Appeals that he did not seek 
medical attention while in the service because the pain did 
not prevent him from carrying out his day-to-day duties.  

A September 2005 VA spine exam notes a history of onset back 
pain within 
September 2003 which the veteran felt was related to service.  
After the examination, the diagnoses were 1) degenerative 
joint disease in the lumbosacral area and 2) lumbosacral 
strain-myositis.  

After reviewing all of the evidence of record, the Board 
finds that reasonable doubt may be resolved in favor of the 
veteran's claim.  The Board notes that VA medical records 
show that the veteran sought medical attention for his back 
problems only one month after separation from service in 
September 2003.  The veteran's condition was documented at a 
point that clearly falls within the one year presumption.  
Having sought out treatment one month after separation from 
service, the veteran meets the one year presumption.

The Board is of the opinion that the degenerative changes of 
the spine found on examination in September 2003 may be 
considered to be the equivalent of arthritis of the spine 
within the meaning of 38 C.F.R. § 3.309.  Such a conclusion 
is consistent with the policy of the VA to administer the law 
under a broad and liberal interpretation.  See 38 C.F.R. 
§ 3.303(a).  In addition, x-ray evidence of degenerative 
changes of the spine which result in pain on motion would 
warrant a compensable rating under Diagnostic Code 5003 and 
38 C.F.R. § 4.59.

In summary, the Board finds that the degenerative changes of 
the spine were manifested to a compensable degree within one 
year after the veteran's separation from service as disclosed 
in the VA treatment records.  Accordingly, the Board 
concludes that the degenerative changes of the spine may be 
presumed to have been incurred in service.

Duty to Assist

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated 
in November 2004 and March 2005 provided the veteran with an 
explanation of the type of evidence necessary to substantiate 
his claim as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  The letters adequately informed the 
veteran that he should submit any additional evidence that he 
has in his possession.  The veteran was also provided a 
letter dated in March 2006 which discussed potential 
disability ratings and effective dates.  The VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  The Board concludes, 
therefore, that the appeal may be adjudicated without remand 
for further notification.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
veteran's service medical records and post service treatment 
records have been obtained.  The veteran has declined to have 
a hearing.

The Board does not have notice of any additional relevant 
evidence which is available but has not been obtained.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claims.  Therefore, 
no further assistance to the veteran with the development of 
evidence is required. 
        
        
        ORDER

Service connection for degenerative changes of the spine is 
granted.

____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


